Citation Nr: 0725063	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-28 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic renal failure.


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for chronic renal failure.

The veteran testified at a Board hearing in April 2006.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he suffers from chronic renal 
failure which is related to military service.  There is 
medical evidence of a current diagnosis of chronic renal 
failure.  The veteran contends that in January 1976, he was 
hospitalized at Ft. Stewart Army hospital for one week for 
"kidney problems."  The service medical records do not 
contain any documents pertaining to a hospital admission at 
Ft. Stewart, and it does not appear that the RO attempted to 
obtain these medical records.  VA's duty to assist includes 
making reasonable efforts to obtain service medical records.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  
Consequently, on remand, the RO should attempt to obtain the 
veteran's complete medical records.  If additional records 
are obtained, the veteran should be afforded another VA 
examination so the examiner can offer an opinion based on the 
complete record.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
any inpatient records from January 1976 
for treatment received at Ft. Stewart 
Army Hospital, and associate them with 
the claims file.  All attempts to procure 
records should be documented in the file.  
If these records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

2.  If, and only if, any additional 
records are obtained, the schedule the 
veteran for an appropriate VA examination 
to determine the likely etiology of the 
veteran's chronic renal failure.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review as part of the examination.  
Based on the examination and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed chronic renal failure is 
related to service.  Complete rationale 
for any opinion offered should be 
provided. 

3.  Thereafter, re-adjudicate the claim.  
If any benefit on appeal remains denied, 
issue a supplemental statement of the 
case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

